UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2011 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-34036 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 91-1650317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 West Madison Street, Chicago, Illinois (Address of principal executive offices) (Zip code) (312) 861-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2011 Common Stock, par value $0.01 per share PART I—FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS John Bean Technologies Corporation Condensed Consolidated Statements of Income (Unaudited) (In millions, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Operating expenses: Cost of sales Selling, general and administrative expense Research and development expense Other (income) expense, net ) ) ) Operating income Net interest expense ) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes ) ) ) - Net income $ Basic earnings per share: Income from continuing operations $ Income from discontinued operations - Net income $ Diluted earnings per share: Income from continuing operations $ Income from discontinued operations - Net income $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 2 John Bean Technologies Corporation Condensed Consolidated Balance Sheets (In millions, except per share data and number of shares) June 30, December 31, (Unaudited) Assets: Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $3.9 and $4.8, respectively Inventories Other current assets Assets held for sale - Total current assets Property, plant and equipment, net of accumulated depreciation of $242.3 and $225.5, respectively Other assets Total Assets $ $ Liabilities and Stockholders' Equity: Current Liabilities: Accounts payable, trade and other $ $ Advance and progress payments Other current liabilities Total current liabilities Long-term debt, less current portion Accrued pension and other postretirement benefits, less current portion Other liabilities Stockholders' equity: Preferred stock, $0.01 par value; 20,000,000 shares authorized; no shares issued - - Common stock, $0.01 par value; 120,000,000 shares authorized; 2011: 28,642,064 issued and outstanding; 2010: 28,237,279 issued and 28,185,834 outstanding Common stock held in treasury, at cost; 2010: 51,445 shares - ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 John Bean Technologies Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (In millions) Six Months Ended June 30, Cash Flows From Operating Activities: Net income $ $ Loss from discontinued operations, net of income taxes - Income from continuing operations Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock-based compensation Other ) Changes in operating assets and liabilities: Trade receivables, net Inventories ) ) Accounts payable, trade and other Advance and progress payments Other assets and liabilities, net ) ) Cash provided by continuing operating activities Net cash required by discontinued operating activities ) - Cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from disposal of assets Other ) - Cash required by investing activities ) ) Cash Flows From Financing Activities: Net increase in short-term debt Net proceeds (payments) on credit facilities ) (Payments on) issuance of long-term debt ) Excess tax benefits Tax withholdings on stock-based compensation awards ) ) Dividends ) ) Cash required by financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 John Bean Technologies Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1: Description of Business and Basis of Presentation Description of Business— John Bean Technologies Corporation and its consolidated subsidiaries (“JBT Corporation” or “we”) provide global technology solutions for the food processing and air transportation industries. We design, manufacture, test and service technologically sophisticated systems and products for customers through our JBT FoodTech and JBT AeroTech segments. We have manufacturing operations worldwide and are strategically located to facilitate delivery of our products and services to our customers. Basis of Presentation—The preceding condensed consolidated balance sheet as of December31, 2010, which has been derived from audited financial statements, and unaudited interim condensed consolidated financial statements, together with the notes thereto (the “statements”), of JBT Corporation have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. As permitted under those rules, certain footnotes and other financial information that are normally required by accounting principles generally accepted in the United States can be condensed or omitted. Therefore, these statements should be read in conjunction with the audited annual consolidated and combined financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. In the opinion of management, the statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of our financial condition and operating results as of and for the periods presented. Revenue, expenses, assets and liabilities can vary during each quarter of the year. Therefore, the results and trends in these statements may not be representative of those for the full year or any future period. Reclassifications—Certain amounts in prior years’ financial information have been reclassified to conform to the current year presentation. Note 2: Inventories Inventories consisted of the following: (In millions) June 30, 2011 December 31, 2010 Raw materials $ $ Work in process Finished goods Gross inventories before LIFO reserves and valuation adjustments LIFO reserves and valuation adjustments ) ) Net inventories $ $ Note 3: Pension and Other Postretirement Benefits Components of net periodic benefit income were as follows: Pension Benefits Other Postretirement Benefits Three Months Ended Six Months Ended Three Months Ended Six Months Ended June 30, June 30. June 30, June 30, (In millions) Service cost $ Interest cost Expected return on assets ) - Amortization of prior service benefit - ) Amortization of actuarial losses, net - Settlement cost - Net periodic benefit income $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) 5 Note 4: Stock-based Compensation Stock-based compensation expense was $1.5 million and $1.9 million for the three months ended June 30, 2011 and 2010, respectively, and $2.8 million and $3.5 million for the six months ended June 30, 2011 and 2010, respectively. In the six months ended June 30, 2011, we granted the following restricted stock awards: Weighted Average Shares Grant Date Fair Value Time-based Performance-based 185,582 * Granted during the six months ended June 30, 2011 $ *Assumes target payout We granted time-based restricted stock awards that vest after three years. The fair value of these time-based awards was determined using the market value of our common stock on the grant date. Compensation cost is recognized over the lesser of the stated vesting period or the period until the employee reaches age 62, the retirement eligible age under the plan. We also granted restricted stock awards with performance-based conditions. The vesting period for these awards is three years. For current year performance-based awards, actual payouts may vary from zero to 371,164 shares and will be dependent upon our performance relative to prior year with respect to growth in earnings and net contribution (which is an economic value added measure calculated by determining the amount by which our net income from continuing operations, after adding back interest expense, exceeds our cost of capital) for the year ending December 31, 2011. Compensation cost is measured based on the current expected outcome of the performance conditions and may be adjusted until the performance period ends. Note 5: Stockholders’ Equity During the six months ended June 30, 2011, 0.5 million shares were issued in connection with our stock-based compensation plan. During the year ended December 31, 2010, 0.6 million shares were issued. Comprehensive income consisted of the following: Three Months Ended Six Months Ended June 30, June 30, (In millions) Net income $ Foreign currency translation adjustments ) ) Derivatives designated as hedges, net of tax of $0.1 for the six months ended June 30, 2011 and 2010, respectively - - Pension and other postretirement liability adjustments, net of tax of $0.1 for thethree months and the six months ended June 30, 2011 - Comprehensive income $ 6 Note 6: Earnings Per Share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the assumed conversion of all dilutive securities. The following table sets forth the computation of basic and diluted EPS from continuing operations for the respective periods and our basic and dilutive shares outstanding: Three Months Ended Six Months Ended June 30, June 30, (In millions, except per share data) Basic earnings per share: Income from continuing operations $ Weighted average number of shares outstanding Basic earnings per share from continuing operations $ Diluted earnings per share: Income from continuing operations $ Weighted average number of shares outstanding Effect of dilutive securities: Options on common stock - - Restricted stock Total shares and dilutive securities Diluted earnings per share from continuing operations $ Note 7: Derivative Financial Instruments and Risk Management Derivative financial instruments— We hold derivative financial instruments for the purpose of hedging foreign currency risks and interest rate risks of certain identifiable and anticipated transactions. We manufacture and sell our products in a number of countries throughout the world and, as a result, are exposed to movements in foreign currency exchange rates. Our major foreign currency exposures involve the markets in Western Europe, South America and Asia. The purpose of our foreign currency hedging activities is to manage the economic impact of exchange rate volatility associated with anticipated foreign currency purchases and sales made in the normal course of business. We primarily utilize forward exchange contracts with maturities of less than 2 years. As of June 30, 2011, we held forward exchange contracts with an aggregate notional value of $336.0 million. Many of our sales and purchase contracts are written contemplating this risk and therefore contain embedded derivatives, which we take into consideration as part of our risk management policy. During 2010 and through January 31, 2011, we had an interest rate swap that fixed the annual interest rate on a portion of our borrowings under the credit facility at 4.9%. For the period prior to January 30, 2010, the interest rate swap fixed the interest rate on $50 million of our borrowings and for the period from January 30, 2010 to January 31, 2011, the interest rate swap fixed the interest rate on $25 million of our borrowings. Our policy is to hold derivatives only for the purpose of hedging risks and not for trading purposes where the objective is solely to generate profit. Generally, we enter into hedging relationships such that changes in the fair values or cash flows of items and transactions being hedged are expected to be offset by corresponding changes in the fair value of the derivatives. With the exception of the interest rate swap and certain foreign exchange derivatives entered into prior to our spin-off in July 2008, we do not apply hedge accounting. All derivatives are recognized on the balance sheet at their fair value and classified based on the instrument’s maturity date. We do not offset fair value amounts for derivative instruments held with the same counterparty. Changes in the fair value of derivative instruments are recorded in current earnings or deferred in accumulated other comprehensive income (loss) until the underlying transactions are recognized in earnings, depending on whether a derivative is designated as, and is effective as, a hedge. Cash flows from derivatives are classified as cash flows from operating activities. The following table presents the fair value of derivative instruments included within the condensed consolidated balance sheets: 7 As of June 30, 2011 As of December 31, 2010 (In millions) Asset Derivatives Liability Derivatives (2) Asset Derivatives Liability Derivatives (2) Derivatives designated as hedging instruments: Interest rate swap contract $
